Name: Commission Regulation (EEC) No 1771/91 of 21 June 1991 laying down detailed rules for the application of Council Regulation (EEC) No 597/91 for the supply of sunflower oil to Romania
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Europe;  cooperation policy
 Date Published: nan

 No L 158/54 Official Journal of the European Communities 22. 6. 91 COMMISSION REGULATION (EEC) No 1771/91 of 21 June 1991 laying down detailed rules for the application of Council Regulation (EEC) No 597/91 for the supply of sunflower oil to Romania market distortions as a result of monetary factors, provi ­ sion should be made for the use of the representative market rates referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 3237/90 f) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural and medical products intended for the people of Romania and Bulgaria ('), and in particular Article 5 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Council Regulation (EEC) No 597/91 provides for urgent action for the free supply of agricultural products to Bulgaria and Romania ; whereas the costs of supplying these products are to be met by the European Community ; Whereas Romania has requested the supply of 20 000 tonnes of unrefined sunflower oil , in view of the urgent situation and the capacity of its processing plants ; whereas this request should be granted and detailed rules should be laid down for the supply of the remaining 1 5 000 tonnes ; whereas, since this product is not available from intervention stocks, it must be mobilized on the Community market ; Whereas, pursuant to Regulation (EEC) No 597/91 , suppliers are to be chosen by tendering procedure ; whereas this procedure must enable the most advanta ­ geous supply costs to be determined, in particular as regards the price of the product and the cost of transport for delivery to the destination in Romania indicated ; Whereas, in order to ensure that the supplies are effected properly, it is necessary to determine the conditions for lodging securities together with the necessary detailed rules for the implementation of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securi ­ ties for agricultural products (4), as last amended by Regu ­ lation (EEC) No 3745/89 (*) ; Whereas, for the purposes of determining the supply costs and the securities to be lodged, and in order to avoid Article 1 A tendering procedure is hereby initiated for the supply of 15 000 tonnes of crude (unrefined) sunflower oil to Romania in two lots pursuant to Regulation (EEC) No 597/91 and in accordance with the conditions laid down in this Regulation . The supply shall comprise :  the mobilization on the Community market of un ­ refined sunflower oil of sound, fair and merchantable quality with the following characteristics :  basic acidity (FFA) 2 %, not more than 3 % ,  water and impurities : not more than 0,5 % ;  bulk delivery,  if by sea : to the port of Constanta, product un ­ loaded on the quay (Frial SA, Constanta . Tel . 916/83 300),  in other cases : to destination, product unloaded (Ulcom SA, Sloboyia, ChaussÃ © Amara, 3 . Tel . 910/ 13 650). The supply shall be made in the following two lots : Lot A : 7 500 tonnes before 1 3 August, Lot B : 7 500 tonnes before 27 August. In the case of a further tendering procedure being initi ­ ated : before 3 September.(') OJ No L 67, 14. 3 . 1991 , p. 17 . (2) OJ No L 164, 24. 6 . 1985 , p. 1 . (3) OJ No L 201 , 31 . 7. 1990, p. 9 . (4) OJ No L 205, 3 . 8 . 1985, p. 5. (5) OJ No L 364, 14. 12. 1989, p . 54. ( «) OJ No L 310, 21 . 11 . 1985, p . 1 . Ã ) OJ No L 310, 9 . 11 . 1990, p . 18 . 22. 6 . 91 Official Journal of the European Communities No L 158/55 Article 2 1 . Tenderers may participate in the tendering proce ­ dure as follows :  tenders may be sent in writing by registered mail to the Commission office indicated below or the written tender may be lodged, against acknowledgment of receipt, with that office . In such cases, tenders shall be placed in an envelope bearing the words 'Emergency aid to Romania, Regulation (EEC) No 1771 /91 '. The envelope must be sealed and placed inside a second envelope bearing the address given below ;  tenders may also be sent by telecommunication in written form . In order to be considered acceptable, tenders must be received by mail or lodged in their entirety before 1 2.00 noon (Brussels time) on :  Lot A : 2 July,  Lot B : 1 6 July. In the event of a contract for the supply not being awarded pursuant to Article 3, the new time limit for the submission of tenders shall be 12 noon (Brussels time) on 23 July. Commission of the European Communities, Oilseeds and Protein Crops Division, Loi 120 , office 7/ 132, rue de la Loi 200, B-1049 Brussels. (Telex : AGREC 22037B or 25670B) (fax : Brussels 2364317 or 2362005). 2 . Tenders shall be valid only if : (a) they refer clearly to the supply provided for in Article 1 and to this Regulation ; (b) they indicate the name, address, telex and/or fax number of the tenderer established in the Commu ­ nity ; (c) they cover the total quantity of a particular lot ; (d) they specify an amount in ecus per tonne for effecting the total supply of a lot . The tender must indicate the costs of sea transport separately ; (e) they indicate the means of transport to be used ; in the case of sea transport, they must indicate the port of embarkation in the Community ; in other cases, they must indicate the address of the storehouse of depar ­ ture ; (f) they are accompanied by proof that the tenderer as lodged a tendering security of ECU 15 per tonne in favour of the Commission . A tender which is not submitted in accordance with the provisions of this Article or which contains conditions other than those laid down in respect of the tendering procedure shall not be valid. No tender may be changed or withdrawn . Article 3 1 . On the basis of the tenders received,  the supply contract shall be awarded to the tenderer whose tender quotes the lowest amount,  or, where necessary, no supply contract shall, be granted, in particular where the tenders submitted exceed the prices normally obtaining on the market. 2. Within three working days following the closing date for submission of tenders, the Commission shall inform all tenderers by written telecommunication of the outcome of the tendering procedure. Where a contract is awarded, the successful tenderer shall be informed thereof without delay by written telecommunication . Article 4 1 . The tendering security provided for in Article 2 (2) (f) shall be released without delay if a tender is not accepted or if no supply contract is awarded . 2 . The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be : (a) for tenderers : the maintenance of their tender until the decision provided for in Article 3 ( 1 ) has been adopted ; (b) for the successful tenderer : the lodging of the supply security in accordance with Article 5 . Article 5 Within five working days of being notified that he has been awarded the supply contract, the successful tenderer shall communicate to the agency referred to in Article 6 evidence that a supply security amounting to 10 % of the amount quoted in the tender has been lodged in its favour as laid down in Title III of Regulation (EEC) No 2220/85. Article 6 The successful tenderer shall present, before 27 September 1991 , an application for payment for the supplies to the intervention agency in the Member State in which the storehouse referred to in Article 2 (2) (e) is situated or the Member State of the port of loading in the case of sea transport. That application shall be accompa ­ nied by :  the original of the take-over certificate drawn up on the model in the Annex and issued by the representa ­ tive of Prodexport SA, 1 Walter Marcineanu Square, Bucharest (tel . 15 55 95),  a copy of the marine transport document,  the certificate drawn up by the body mentioned in Article 7 on completion of the checks carried out. Payment for the supplies will be calculated for the net quantity indicated on the take-over certificate referred to above. Article 7 The successful tenderer shall submit to the checks carried out by the agency appointed by the Commission , having been informed of its identity in good time. For this purpose he shall inform the agency of the places where the product to be supplied is stored or, where applicable, packaged and in the case of sea transport, the port of loading, the ship and the date of loading at the port . No L 158/56 Official Journal of the European Communities 22. 6 . 91 No 3152/85 applicable on the final date for submission of tenders. Article 10 1 . The Commission shall notify the organizations referred to in Articles 6 and 7 of the name of the successful tenderer and provide all information necessary for the supply. 2. The organizations referred to in paragraph 1 shall provide the Commission with full information on the supply, in particular with regard to the results of the checks. Article 8 1 . The primary requirements relating to the supply within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be delivery under the conditions laid down. The quantity delivered shall be considered as satisfac ­ tory when the net weight, ascertained when the product is taken over by the beneficiary, is not more than 1 % less than the quantity foreseen . 2. The supply security shall be released when the tenderer presents the documents referred to in Article 6 to the intervention agency concerned. 3 . In cases of force majeure, the supply security shall be released immediately. Article 9 The conversion rates to be used for tenders and for the tendering and supply securities shall be the representative market rates referred to in Article 3a of Regulation (EEC) Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission 22. 6 . 91 Official Journal of the European Communities No L 158/57 ANNEX TAKE-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of for the account of the Government, hereby certify that the goods referred to below, delivered pursuant to Commission Regulation (EEC) No 1771 /91 , have been taken over :  Place and date of taking-over :  Type of product :  Tonnage, weight taken over (net) :  Packaging : Comments : Signature : Date :